_____________

                                  No. 95-3598
                                 _____________

James Calvello,                          *
                                     *
              Plaintiff-Appellant,       *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of South Dakota.
                                         *
Yankton Sioux Tribe,                     *         [UNPUBLISHED]
                                         *
              Defendant-Appellee.        *


                                 _____________

                        Submitted:   June 13, 1996

                              Filed: June 24, 1996
                                 _____________

Before HANSEN, ROSS, and JOHN R. GIBSON, Circuit Judges.
                              _____________


PER CURIAM.

     We dismiss this case for lack of federal jurisdiction without
prejudice to the appellant's pending state court action.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.